DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I in the reply filed on August 02, 2021 is acknowledged.
2.	Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 02, 2021.
3.	Claims 1-9 and 13 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 is vague and indefinite in so far as it employs the term “blood flotillin” as a limitation. This term appears to be novel, and without a reference to a precise amino acid 
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the 
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
6.	Claim 2 provides for the use of the biomarker flotillin but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
7.	Similarly, claims 3, 5, 6 and 13 recite using the biomarker but fail to support the intended use by any active, objective and repeatable steps, which renders the claims indefinite. 
8.	Claims 4 and 8 are vague and ambiguous for reciting limitation “based on a detection result”. It is not clear and cannot be ascertained from the claims or the specification as filed what specific and tangible result stands for diagnostic measure.
9.	Regarding claim 6, the phrase "other than" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other than"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
10.	Claims 7 and 9 are indefinite for being dependent from indefinite claim(s).
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 2, 3, 5-7, 9 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

12.	Claims 1-9 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 is/are directed to a naturally occurring product. Method claim(s) 2-9 and 13, directed to diagnosis of Alzheimer’s disease, set forth laws of nature by reciting relationship between changes in the levels of naturally occurring factors and the pathology itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons that follow.
The subject matter eligibility under 35 U.S.C. 101 of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products) was confirmed by the recent U.S. Supreme Court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. __, __ (2010) (slip op., at 5). "Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalkv. Benson, 409 U. S. 63, 67 (1972). 
Prometheus, a method of optimizing therapeutic efficacy for treatment of an immune-mediated gastrointestinal disorder is the focus.  This method comprises a) administering 6-thioguanine to patients and b) determining the level of 6-thioguanine in the patients and c) correlate the level of 6-thioguanine, i.e. a certain level/red blood cells, with the decision whether a need for increase or decrease the amount of 6-thioguanine treatment in said patients. 
In Prometheus, the Court found that "[i]f a law of nature is not patentable, neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)). 
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
Thus, if the claim recites or involves a judicial exception, such as a law of nature/natural principle or natural phenomenon (e.g., the law of gravity, F=ma, sunlight, barometric pressure, etc.), and/or something that appears to be a natural product (e.g., a citrus fruit, uranium metal, nucleic acid, protein, etc.), then the claim only qualifies as eligible subject matter if the claim as a whole recites something significantly different than the judicial exception itself.
2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014, 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019 and the October 2019 Update.
Claim 1 is directed to a protein flotillin, which is composition of matter (Step 1: Yes). 
Next, the recited blood flotillin is a naturally occurring protein localized in lipid rafts of the cells, see the specification at p.6. Because the claim is directed to a statutory category, composition of matter, and blood flotillin is a nature-based product, the markedly different characteristics analysis is used to determine of the nature-based product is an exception. The claimed blood flotillin appears to be the same that occur naturally as such it is not described or claimed to have different structural and/or functional characteristic to distinguish the biomarker blood flotillin from those naturally occurring flotillins. Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed and naturally occurring flotillin for at least some of the embodiments encompassed by the claims, the claimed blood flotillin does not have markedly different characteristics, and thus is a “product of nature” exception. Accordingly, claim 1 is directed to a judicial exception (Step 2A: Yes). Because the claim does not include any additional features that could add significantly more to the exception (Step B: No), claim 1 does not qualify as eligible subject matter and is therefore rejected under 35 U.S.C. 101.
Claims 2-9 and 13 are directed to methods of use of flotillin recited in claim 1, and as such encompass a process. (Step 1: Yes). 
Alice Corp. (also called the Mayo test) to determine whether the claim is directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). (In Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) the Supreme Court sets forth a two-step test for determining patent eligibility. First, determine if the claims encompass a judicial exception (a natural phenomenon/law of nature/abstract idea). If so, then ask whether the remaining elements/steps, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility. Id. at 2355. In the recent Myriad v Ambry case, the CAFC found claims (drawn to methods comprising obtaining tissue samples, analyzing sequences of cDNA and comparing germline sequences of a gene to wild-type sequences) to encompass the abstract mental processes of ‘comparing’ and ‘analyzing’. Recitation of specific techniques (in Myriad claims 7 and 8 further recited hybridization and PCR) were deemed not “enough” to make the claims patent-eligible since the claims contained no otherwise new process. The elements/steps recited in addition to the judicial exception did nothing more than spell out what practitioners already knew). The instant claims 2-9 and 13 encompass changes in the levels of blood flotillin during pathology of Alzheimer’s disease, the process that is governed by a law of nature, and thus is a judicial exception. The flotillin protein is a naturally occurring factor that is expressed differently during pathology of Alzheemer’s apart from any human action. The relation between the levels of expression of the flotillin and pathology of Alzheimer’s disease exists in principle and is a consequence of the ways this factor is metabolized by the body, entirely natural process, a natural phenomenon, and thus a judicial exception (Step 2A/1: Yes). 
Finally, claims 2-9 and 13  do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the only meaningful active steps of the claims – detecting flotillin in a blood specimen − represent a routine step that is recited at a high level of generality and therefore encompasses any well-understood and purely conventional routine techniques in the art. (Step 2B: No). 
Thus, for reasons fully explained above, claims 2-9 and 13 do not satisfy the requirement of 35 U.S.C. 101 and are therefore rejected. 
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2007026896 document, 2007 (the ‘896 document hence forth).
Claim 1 encompasses flotillin, which is defined as a protein of SEQ ID NO: 1, p.6 of the specification as filed. The ‘896 document discloses a flotillin protein, which is 100% identical to the instant flotillin of SEQ ID NO:1, see sequence alignment below. Thus, the ‘896 document fully anticipates the instant claim 1.

RESULT 6
AFC34770
ID   AFC34770 standard; protein; 427 AA.
XX
AC   AFC34770;
XX
DT   12-JUL-2007  (first entry)
XX
DE   Human Flotillin-1.
XX
KW   Prognosis; diagnosis; gene expression; biochip; renal tumor; Flotillin-1.
XX
OS   Homo sapiens.
XX
CC PN   WO2007026896-A1.
XX
CC PD   08-MAR-2007.
XX
CC PF   01-SEP-2006; 2006WO-JP317380.
XX
PR   02-SEP-2005; 2005JP-00255499.
PR   01-NOV-2005; 2005JP-00318589.
XX
CC PA   (TORA ) TORAY IND INC.
CC PA   (KYOU ) UNIV KYOTO.
XX
CC PI   Kozono S,  Akiyama H,  Myomoto A,  Tanaka Y,  Jung G,  Nobumasa H;
CC PI   Nomura O,  Ogawa O,  Nakamura E,  Tsujimoto G;

DR   WPI; 2007-445793/43.
DR   SWISSPROT; O75955.
XX
SQ   Sequence 427 AA;

  Query Match             100.0%;  Score 2090;  DB 10;  Length 427;
  Best Local Similarity   100.0%;  
  Matches  427;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MFFTCGPNEAMVVSGFCRSPPVMVAGGRVFVLPCIQQIQRISLNTLTLNVKSEKVYTRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MFFTCGPNEAMVVSGFCRSPPVMVAGGRVFVLPCIQQIQRISLNTLTLNVKSEKVYTRHG 60

Qy         61 VPISVTGIAQVKIQGQNKEMLAAACQMFLGKTEAEIAHIALETLEGHQRAIMAHMTVEEI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VPISVTGIAQVKIQGQNKEMLAAACQMFLGKTEAEIAHIALETLEGHQRAIMAHMTVEEI 120

Qy        121 YKDRQKFSEQVFKVASSDLVNMGISVVSYTLKDIHDDQDYLHSLGKARTAQVQKDARIGE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YKDRQKFSEQVFKVASSDLVNMGISVVSYTLKDIHDDQDYLHSLGKARTAQVQKDARIGE 180

Qy        181 AEAKRDAGIREAKAKQEKVSAQYLSEIEMAKAQRDYELKKAAYDIEVNTRRAQADLAYQL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AEAKRDAGIREAKAKQEKVSAQYLSEIEMAKAQRDYELKKAAYDIEVNTRRAQADLAYQL 240

Qy        241 QVAKTKQQIEEQRVQVQVVERAQQVAVQEQEIARREKELEARVRKPAEAERYKLERLAEA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QVAKTKQQIEEQRVQVQVVERAQQVAVQEQEIARREKELEARVRKPAEAERYKLERLAEA 300

Qy        301 EKSQLIMQAEAEAASVRMRGEAEAFAIGARARAEAEQMAKKAEAFQLYQEAAQLDMLLEK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EKSQLIMQAEAEAASVRMRGEAEAFAIGARARAEAEQMAKKAEAFQLYQEAAQLDMLLEK 360

Qy        361 LPQVAEEISGPLTSANKITLVSSGSGTMGAAKVTGEVLDILTRLPESVERLTGVSISQVN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LPQVAEEISGPLTSANKITLVSSGSGTMGAAKVTGEVLDILTRLPESVERLTGVSISQVN 420

Qy        421 HKPLRTA 427
              |||||||
Db        421 HKPLRTA 427


	Conclusion
14.	No claim is allowed.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

September 13, 2021